Citation Nr: 0524758	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected left 
knee disability.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO denied entitlement to a low 
back disorder, and confirmed and continued a previously 
assigned 10 percent evaluation for chondromalacia of the left 
knee.

The veteran presented testimony at a personal videoconference 
hearing in May 2004 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is contained in the 
claims file.

The Board remanded the claim in November 2004 for additional 
development and readjudication.  Most recently, in a 
supplemental statement of the case (SSOC) issued in May 2005, 
the RO confirmed and continued the 10 percent evaluation for 
chondromalacia of the left knee and confirmed the denial of 
service connection for a low back disorder as secondary to 
the service-connected left knee disorder.  The case has been 
returned to the Board for further appellate review.  

As discussed below, the issue of entitlement to a rating in 
excess of 10 percent for chondromalacia of the left knee is 
addressed in the Remand portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.  




FINDING OF FACT

The Board finds that the competent medical evidence of record 
is sufficient to create an approximate balance in the record 
as to whether the veteran's degenerative disk disease of the 
lumbar spine is secondary to his service-connected left knee 
disability.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, service 
connection is warranted for degenerative disk disease of the 
lumbar spine, as proximately due to or the result of his 
service-connected left knee disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board has considered the provisions of the VCAA.  
However, the Board need not further discuss the application 
of the VCAA in this claim, given the favorable disposition 
herein.  Moreover, the veteran was notified of the VCAA 
provisions, what the evidence must show to establish 
entitlement to service connection, and what information and 
evidence was needed to support the claim, in various 
communications by the RO.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
connotes many factors, but basically it means that the facts, 
as shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  38 C.F.R. § 3.303(a).  See 
Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service (or 
within a pertinent presumption period under 38 C.F.R. § 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2004).  To establish a claim for secondary service 
connection, a veteran must demonstrate that a current 
disability is the result of a service- connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  See 
Black v. Brown, 10 Vet. App. 279 (1997).

The United States Court of Appeals for Veterans Claims 
(Court) has further clarified that service connection shall 
be granted on a secondary basis under the provisions of 38 
C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a non-service-connected 
disability.  In such a case, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period, and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

II.  Facts and Analysis

The veteran claims that a back disorder is secondary to his 
service-connected left knee disorder.  

In the service medical records, a July 1969 entry reflects 
that a May 1969 X-ray report showed probably slight anterior 
dislocation of the lower-most segments of the coccyx.  In 
January 1971 the veteran complained of pain in his left hip, 
and reported an injury in May 1970.  He related a history 
that there was some fracture in his spine during a May 1970 
injury to his lumbar spine.  An X-ray revealed no obvious 
abnormalities.  He was referred to an orthopedic clinic for a 
consultation; however, no report is in the file.  At a flight 
physical in July 1971, the veteran denied having or having 
had recurrent back pain.  In March 1972 the veteran 
complained of a two-day history of low back pain and 
tenderness, which was worse with movement and sitting.  He 
had no history of trauma and no previous problems.  An 
examination revealed tenderness over the coccyx with no 
swelling or redness.  The impression was sacral bruise.  At a 
September 1972 annual aircrew member examination and a 
December 1972 release to inactive duty examination, the 
clinical evaluation of his spine was normal.  

In July 1973 the veteran sought entitlement to service 
connection for a left knee disability, which was granted in a 
September 1973 rating decision.  The RO granted entitlement 
to service connection for chondromalacia of the left knee and 
assigned a 10 percent disability evaluation, effective from 
December 1972.

In March 2003 the veteran wrote that he had undergone back 
surgeries, and he questioned whether his numerous back 
problems had come about due to his left knee condition.  He 
claimed that his left knee buckles, which leads to minor 
muscle pulls in the left side of his back.  He would 
occasionally have to lay down for a day or two, but most of 
the time it was simply sore for a week or so.  

Private treatment records from J.C.Z., M.D., from 1984 to 
September 1985 show that in 1982 the veteran experienced 
persistent left lower extremity pain for which he underwent 
lumbar disc excision.  The records show the veteran's 
complaints, treatment, and subsequent lumbar disc surgeries 
in November 1984 and April 1985.  These records are negative 
for any findings or medical opinion regarding the etiology of 
the veteran's back disorder.  

In a statement received in September 2003, J.L., M.D., the 
veteran's treating physician, wrote that the veteran had a 
long history of knee problems with surgery while in military 
service, which occasionally caused him to slip or fall, which 
in turn aggravated his back.  

The veteran testified in May 2004 that at times his left knee 
goes out and, although he catches himself most of the time, 
sometimes he falls all the way down.  Every time his knee 
goes out, he gets a big lump in his back and it takes a week 
or two before he can walk standing straight up.  He said he 
was taking medication for his back.  He testified that he had 
problems prior to his first back surgery in 1982.  He 
described the symptoms and their effect on his daily life.  

Additional private treatment records from Dr. J.L., for the 
period from February 2003 to December 2004, show that in 
December 2003 the veteran complained of having back pain for 
two days, which he attributed to an injury to his knee.  The 
previous day he had slipped and injured the left side of his 
back.  These records are not competent medical evidence of a 
relationship between the veteran's low back disorder and his 
service-connected left knee disability.  

The veteran is certainly competent, as a layman, to report 
that as to which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, because there is no 
evidence of record that the appellant has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant's statements, no matter how sincerely 
made, are not competent medical evidence as to a causal 
relationship between a current low back disorder and service, 
or his service-connected left knee disorder.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in March 2005, and the examiner reviewed in 
detail the veteran's claims file.  The veteran related an 
injury to his left knee in service to his post-service 
symptoms and treatment.  He described that his left knee 
continued to be painful, and would frequently go out and 
cause him to fall.  He began having problems with his low 
back in the early 1980s.  He recalled one occasion when the 
left knee gave way and he fell, twisted his back, and 
developed low back pain and radiating pain down the left 
lower extremity.  Subsequently, he underwent three back 
surgeries.  He still had occasional low back pain, but no 
radicular pain in the left leg.  

The examiner recorded the clinical findings of his 
examination of the veteran's lumbar spine and lower 
extremities.  The impression was significant degenerative 
disk disease of the lumbar spine.  The radicular symptoms 
throughout the left lower leg occurred as a result of disk 
herniation in the lumbar spine at the L4-5 and L5-S1 levels.  
The examiner opined "that the degenerative disk disease and 
disk herniation in the lumbar spine is at least as likely as 
not related to the injury the veteran sustained to the left 
knee."  The examiner provided a basis for his conclusion.   

Following review of the evidence, particularly the opinion 
advanced by the VA physician in March 2005, the Board finds 
that the evidence supports a grant of service connection for 
degenerative disk disease as being proximately due to or the 
result of his service-connected left knee disorder.  There is 
no medical evidence of record to refute the professional 
medical opinion of the VA physician, and there are no 
prevailing reasons to doubt the credibility or probative 
value of the VA physician's statements.  Accordingly, service 
connection is warranted for degenerative disk disease of the 
lumbar spine secondary to the service-connected left knee 
disorder.

ORDER

Entitlement to service connection for degenerative disk 
disease of the low back, secondary to a service-connected 
left knee disability, is granted.  


REMAND

As noted above, under the VCAA and its implementing 
regulations, first, VA has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2004).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2003); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).

In June 2005 the veteran wrote that his left knee had "gone 
out" in May 2005, which caused pain and swelling in his left 
side, and for which he sought medical treatment at the Salt 
Lake City VA Medical Center.  In a letter received in July 
2005, the veteran wrote that he had been off work due to the 
knee and back problems, as stated in his prior 
correspondence.  As medical records pertaining to this 
treatment are not contained in the claims file, the Board 
believes further development is warranted prior to 
consideration of the issue on appeal.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request treatment records for a 
left knee disability from the Salt Lake City VAMC 
from May 2005 to the present.  

2.  After undertaking any other development deemed 
essential in addition to that specified above, the 
RO should re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time should 
be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


